EXHIBIT 10.1
 
AMENDMENT #4 TO AMENDED AND RESTATED AGREEMENT FOR WHOLESALE FINANCING


This Amendment #4 to Amended and Restated Agreement for Wholesale Financing
("Amendment") is entered into on July 28, 2016, by and among ePlus Technology,
inc. ("Technology") and ePlus Technology Services, inc. ("Services"; and
together with Technology, each sometimes referred to as a "Dealer," and
sometimes referred to collectively, jointly and severally, as "Dealer") and
Wells Fargo Commercial Distribution Finance, LLC (f/k/a GE Commercial
Distribution Finance LLC) ("CDF") and is to that certain Amended and Restated
Agreement for Wholesale Financing dated July 23, 2012, by and between Dealer and
CDF (as the same has been amended, by that certain Amendment #1 to Amended and
Restated Agreement For Wholesale Financing dated July 31, 2014, that certain
Amendment #2 to Amended and Restated Agreement For Wholesale Financing dated
July 24, 2015, and that certain Amendment #3 to Amended and Restated Agreement
For Wholesale Financing dated October 20, 2015, as further amended, restated,
amended and restated, modified, extended, renewed, substituted, and/or
supplemented, the "Agreement"). All terms which are not defined herein shall
have the same meaning in this Amendment as in the Agreement.


WHEREAS, CDF and Dealer desire to amend the terms of the Agreement.


NOW THEREFORE, in consideration of the premises and of the mutual promises
contained herein and in the Agreement, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1. Section 2 of the Agreement is hereby deleted in its entirety and replaced
with the following:


"Credit Facility. Subject to the terms of this Agreement, CDF agrees to provide
to Dealer an inventory floorplan credit facility of (i) to and until October 31,
2016, Three Hundred Million Dollars ($300,000,000.00) and (ii) after October 31,
2016, Two Hundred Fifty Million Dollars ($250,000,000.00); provided, however,
that at no time will the principal amount outstanding under Dealer's inventory
floorplan credit facility with CDF and Dealer's accounts receivable facility
with CDF exceed, in the aggregate, the Aggregate Facility Limit (as defined
below).  CDF's decision to advance funds will not be binding until the funds are
actually advanced.


In addition, subject to the terms of the Amended and Restated Business Financing
Agreement between CDF and Dealer dated July 23, 2012, as amended from time to
time, CDF agrees to provide to Dealer an accounts receivable facility of Thirty
Million Dollars ($30,000,000.00); provided, however, that at no time will the
principal amount outstanding under the accounts receivable facility with CDF and
Dealer's inventory floorplan credit facility with CDF exceed, in the aggregate,
the Aggregate Facility Limit. CDF's decision to advance funds will not be
binding until the funds are actually advanced.


If, at any time, the principal amount outstanding under Dealer's inventory
floorplan credit facility with CDF and Dealer's accounts receivable facility
with CDF exceeds, in the aggregate, the then applicable Aggregate Facility
Limit, Dealer will immediately pay to CDF an amount not less than the difference
between (i) the aggregate principal amount outstanding under Dealer's inventory
floorplan credit facility with CDF and Dealer's accounts receivable facility
with CDF and (ii) the Aggregate Facility Limit.


As used herein, "Aggregate Facility Limit" means (i) on or before October 31,
2016, Three Hundred Million Dollars ($300,000,000.00) and (ii) after October 31,
2016, Two Hundred Fifty Million Dollars ($250,000,000.00)."


2. Each Dealer hereby ratifies and confirms the Agreement, as amended hereby,
and each Other Agreement (as defined in the Amended and Restated Business
Financing Agreement dated July 23, 2012, by and between Dealer and CDF) executed
by such Dealer in all respects.


3. Each Dealer hereby unconditionally releases, acquits, waives, and forever
discharges CDF and its successors, assigns, directors, officers, agents,
employees, representatives and attorneys from any and all liabilities, claims,
causes of action or defenses, if any, and for any action taken or failure to
take action, existing at any time prior to the execution of this Amendment.


4. This Amendment shall be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their successors and assigns.


5. This Amendment shall may be executed in any number of counterparts, each of
which counterparts, once they are executed and delivered, shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
one and the same agreement. This Amendment may be executed by any party to this
Amendment by original signature, facsimile and/or electronic signature.


[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Dealer and CDF have executed this Amendment as of the date
first set forth hereinabove.
 
 

 
"DEALER"
           
EPLUS TECHNOLOGY, INC.
               
By:
/s/ Elaine D. Marion
     
Print Name:
Elaine D. Marion
     
Title:
Chief Financial Officer
         
EPLUS TECHNOLOGY SERVICES, INC.
               
By:
/s/ Elaine D. Marion
     
Print Name:
Elaine D. Marion
     
Title:
Chief Financial Officer
         
"CDF"
           
WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE, LLC
               
By:
/s/ Fahad Haroon
     
Print Name:
Fahad Haroon
     
Title:
Duly Authorized Signatory